


110 HRES 871 IH: Opposing the United States Sentencing

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 871
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2007
			Mr. Graves submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Opposing the United States Sentencing
		  Commission's decision to reduce crack cocaine sentences.
	
	
		Whereas 36,000 to 37,000 Federal prison inmates are
			 serving time for crack-related crimes;
		Whereas 10 percent of criminals convicted of crack cocaine
			 charges could be released by March 3, 2008;
		Whereas 23 percent of criminals convicted of crack cocaine
			 charges could be released in the next year;
		Whereas nearly half of criminals convicted of crack
			 cocaine charges could be released by the end of 2010; and
		Whereas two of three eligible inmates could be freed from
			 prison by 2012: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)disagrees with
			 the United States Sentencing Commission's decision to reduce crack cocaine
			 sentences;
			(2)opposes attempts
			 to release felons back into the streets prematurely before their sentence
			 expires;
			(3)recognizes that a
			 sweeping mandate to reduce sentences is not in the best interest of society;
			 and
			(4)will remain
			 vigilant against drug abusers of all kind.
			
